Name: Commission Implementing Regulation (EU) 2019/1382 of 2 September 2019 amending certain Regulations imposing anti-dumping or anti-subsidy measures on certain steel products subject to safeguard measures
 Type: Implementing Regulation
 Subject Matter: competition;  trade;  cooperation policy;  iron, steel and other metal industries;  international trade;  tariff policy
 Date Published: nan

 3.9.2019 EN Official Journal of the European Union L 227/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1382 of 2 September 2019 amending certain Regulations imposing anti-dumping or anti-subsidy measures on certain steel products subject to safeguard measures THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/477 of the European Parliament and of the Council of 11 March 2015 on measures that the Union may take in relation to the combined effect of anti-dumping or anti-subsidy measures with safeguard measures (1), After consulting the Committee on Safeguards, Whereas: 1. BACKGROUND AND PROCEDURE (1) By Regulation (EU) 2019/159 (2), the Commission imposed safeguard measures with respect to certain steel products for a period of three years. Those measures take the form of tariff-rate quotas applicable for specified periods, by which an above-quota tariff duty of 25 % is payable when imports exceed a specified threshold corresponding to the average level of imports in the years 2015 to 2017. (2) Anti-dumping and/or countervailing measures are currently in place for some of the product categories covered by the safeguard measures. Consequently, for those products, once the tariff quotas established under the safeguard measures are exceeded, both the above-quota tariff duty and the anti-dumping or countervailing duty would become payable on the same imports. As highlighted in Regulation (EU) 2019/159 (3), such cumulation of anti-dumping and/or anti-subsidy measures with the safeguard measures imposed by the same regulation may lead to an effect on trade greater than desirable, thus warranting examination in due course. (3) Accordingly, on 24 April 2019, the Commission published a Notice (4) concerning the potential combined effects of anti-dumping and/or anti-subsidy measures with the safeguard measures on the product categories concerned. For ease of reference, those product categories are listed in Annex 1.A. In its Notice of 24 April 2019, the Commission confirmed that there are grounds to consider that the combination of these measures could indeed have an effect greater than that intended or desirable in terms of the Union's trade defence policy and objectives, as laid down in Regulation (EU) 2015/477, and that it may be appropriate to amend existing anti-dumping and countervailing measures covering those product categories also affected by safeguard measures to ensure the proportionality of the measures concerned. (4) By the same Notice, the Commission invited interested parties to make known their views in writing on the above considerations. 2. COMMENTS OF INTERESTED PARTIES (5) The Commission received comments from 12 interested parties and duly considered their arguments. Amongst these parties are five exporting producers, one foreign government, one European association of steel producers, four users or importers of steel in the EU, as well as one association of steel users. (6) The majority of the interested parties agreed that the combination of anti-dumping or anti-subsidy measures with safeguard measures, on the same products, could have an effect greater than that intended or desirable in terms of the Union's trade defence policy and objectives. Some interested parties note that such a combination of measures could place an undesirably onerous burden on certain exporting producers seeking to export to the Union, which may have the effect of denying them access to the Union market. (7) One importer from Lithuania agreed that a combination of anti-dumping/anti-subsidy and safeguard measures is not desirable, and requested a retroactive correction of the combined effect of measures by reimbursing the importer with the outstanding amount of the duty paid. (8) In response to that request, the Commission noted that Article 2 of the Regulation (EU) 2015/477 clearly limits any measure adopted pursuant to that regulation to apply from its date of entry into force and that it cannot serve as a basis for the reimbursement of duties collected prior to that date, unless otherwise provided by the Commission. Since, consequently, any effects arising from the present review are limited to a prospective application of the concurrent measures concerned, the claim of the exporting producer was rejected. (9) One exporting producer from Russia argued that in order to ensure predictability and legal certainty, and to avoid at all costs the combined effect of anti-dumping and/or anti-subsidy measures with the safeguard measures, the Commission should immediately amend the existing anti-dumping measures, regardless of whether or not tariff-rate quotas for products covered by the safeguard in question are exhausted. (10) This exporting producer specifically referred to anti-dumping duties imposed on imports of certain hot-rolled flat products of iron, non-alloy or other alloy steel originating in Brazil, Iran, Russia and Ukraine imposed by the Commission Regulation (EU) 2017/1795 (5). (11) The Commission recalled, in this regard, that the effect of safeguard measures arise only once the relevant level of the tariff-rate quota is exhausted (specific or erga omnes) and the applicable above-quota tariff duty is imposed. Until that moment, the Commission considers that the full level of the applicable anti-dumping/anti-subsidy measures continues to be necessary and justified, in order to remedy the effect of unfairly dumped/subsidised imports. The question of a combined effect, therefore, becomes relevant only once the applicable quantitative threshold is exhausted and additional safeguard duties applied. (12) The Commission added, by way of further observation, that the level of imports of the product categories exported by the Russian exporting producer so far has remained below the level of the applicable tariff-rate quota. This claim was therefore rejected. (13) Several interested parties argued that they are subject to double remedies as, for some products originating in the United States, both the above-quota tariff duty as well as the so-called rebalancing measures introduced pursuant to Commission Implementing Regulation (EU) 2018/886 (6) apply. They therefore argued that the Commission should also suspend the latter measures within the scope of this Regulation. (14) The Commission observed that rebalancing measures and anti-dumping/anti-subsidy measures fundamentally pursue different policy objectives and so do not fall within the scope of a review seeking to assess the proportionality of combined anti-dumping/anti-subsidy measures alongside safeguard measures introduced by Regulation (EU) 2019/159. In this regard, it is recalled that anti-dumping/anti-subsidy measures seek to tackle unfair trade actions from particular operators or countries. In contrast thereto, rebalancing measures seek to equilibrate the balance of concessions and obligations between the Union and another WTO member by way of suspension of substantially-equivalent concessions or other obligations (7) after unilateral action taken by that WTO member disturbing said balance of concessions and obligations. This is also reflected in the different legal bases of the latter measures, namely Regulation (EU) No 654/2014 of the European Parliament and of the Council (8). However, the provisions of Regulation (EU) 2015/477, which constitutes the legal basis for this Regulation, specifically relates solely to the combined effect of anti-dumping and/or anti-subsidy measures and safeguard measures on the same product categories listed in Annex 1.A. Given the different underlying situation and purpose of these different measures, a suspension of the rebalancing measures concerned falls outside the scope of this review. The combined effect of safeguard and rebalancing measures can therefore not be addressed under the specific legal framework of Regulation (EU) 2015/477. The claim was accordingly rejected. 3. CONCLUSIONS (15) Based on the above, and having duly taken into account all of the submissions made by the parties concerned, the Commission confirms that there are sufficient grounds to consider that the combination of anti-dumping and/or anti-subsidy measures and safeguard measures introduced by Regulation (EU) 2019/159 for the product categories listed in Annex 1.A would indeed have an effect greater than that intended or desirable in terms of the Union's trade defence policy and objectives, as laid down in Regulation (EU) 2015/477. The Commission therefore considers that it is appropriate to put in place measures to prevent the concurrent application of the anti-dumping and/or countervailing measures listed in Annex 2 with the above-quota tariff duty for the steel product categories listed in Annex 1.A. (16) Consequently, where the rate of the above-quota tariff duty referred to in Article 1(6) of Regulation (EU) 2019/159 becomes applicable to the product categories listed in Annex 1.A and exceeds the equivalent rate of the higher of the anti-dumping and/or countervailing duty rate applicable to the same product categories, only the above-quota tariff duty shall be collected. In other words, in a scenario where the above-quota tariff duty represents 25 % and the equivalent rate of the anti-dumping and/or countervailing duty applicable to the same product categories represents 10 %, only the above-quota tariff duty shall be collected. In such a situation, the collection of the applicable anti-dumping and/or anti-subsidy measure shall be suspended for the period of application of the above-quota tariff duty. (17) Where the rate of the above-quota tariff duty referred to in Article 1(6) of Regulation (EU) 2019/159 becomes applicable to the product categories listed in Annex 1.A and is lower than the equivalent rate of the anti-dumping and/or countervailing duty applicable to the same product categories, the full above-quota tariff duty should be due, topped-up by the difference between the above-quota tariff duty and the level of the higher of the anti-dumping/anti-subsidy duty in place, as provided for in Annex 2. In other words, where the above-quota tariff duty represents 25 % and the higher of the equivalent rate of the anti-dumping and/or countervailing duty rate applicable to the same product categories represents 35 %, the above-quota tariff duty of 25 % should be alongside the topped-up difference of 10 % between the above-quota tariff duty and the equivalent rate of the applicable anti-dumping and/or countervailing duty rate. In such a situation, collection of the part of the applicable anti-dumping and/or anti-subsidy measure not applicable should be suspended in such a way as to ensure that the combined effect of the two measures does not exceed the higher level of the anti-dumping/anti-subsidy duty in place. (18) For the avoidance of doubt, once the above-quota safeguard tariff duty ceases to apply, the suspended collection of the respective anti-dumping/anti-subsidy measure ceases with immediate effect. From that point in time, collection of the applicable anti-dumping/anti-subsidy measures apply as usual. (19) Where combined anti-dumping and anti-subsidy measures are applicable on the same product from certain countries, the relevant regulations listed in Annex 1.B provide the modalities of their application in order to avoid double-counting. In cases where the rate of the above-quota tariff duty is lower than the combined anti-dumping and countervailing duties, the application of the latter, or part of it, shall have priority over the former. (20) Where the applicable anti-dumping and/or anti-subsidy measures consist of a fixed duty, the Commission converted the latter into an ad-valorem duty and has compared the resulting ad-valorem duty to the above-quota tariff duty. Where the resulting ad-valorem duty was higher than the above-quota tariff duty, the reduced anti-dumping and/or anti-subsidy duty pursuant to recital (16) was converted back to a fixed duty. (21) The measures provided for in this Regulation are in accordance with the opinion of the Trade Defence Instruments Committee, HAS ADOPTED THIS REGULATION: Article 1 1. Where the above-quota tariff duty referred to in Article 1(6) of Regulation (EU) 2019/159 becomes applicable to product categories set out in Annex 1 to Regulation (EU) 2019/159 and exceeds the equivalent ad valorem level of the anti-dumping/anti-subsidy duties listed in Annex 2, only the above-quota tariff duty referred to in Article 1(6) of Regulation (EU) 2019/159 shall be collected. 2. During the period of application of paragraph 1, the collection of the duties imposed pursuant to the Regulations listed in Annex 1.B to this Regulation shall be suspended. 3. Where the above-quota tariff duty referred to in Article 1(6) of Regulation (EU) 2019/159 becomes applicable to product categories set out in Annex 1 to Regulation (EU) 2019/159 and is set at a level lower than the equivalent ad valorem level of the anti-dumping/anti-subsidy duties listed in Annex 2, the above-quota tariff duty referred to in Article 1(6) of Regulation (EU) 2019/159 shall be collected in addition to the difference between that duty and the higher of the equivalent ad valorem level of the anti-dumping/anti-subsidy duties listed in Annex 2. 4. The part of the amount of anti-dumping/anti-subsidy duties not collected pursuant to paragraph 2 shall be suspended. 5. The suspensions referred to in paragraphs 2 and 4 shall be limited in time to the period of application of the above-quota tariff duty referred to in Article 1(6) of Regulation (EU) 2019/159. Article 2 Any measure adopted pursuant to this Regulation shall apply from this Regulation's date of entry-into-force and shall not have retroactive effect. Any measure adopted pursuant to this Regulation shall not serve as basis for the reimbursement of duties collected prior to the date of entry-into-force of this Regulation. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 83, 27.3.2015, p. 11. (2) OJ L 31, 1.2.2019, p. 27. (3) OJ L 31, 1.2.2019, p. 53, recital 186. (4) OJ C 146, 26.4.2019, p. 5. (5) OJ L 258, 6.10.2017, p. 24. (6) OJ L 158, 21.6.2018, p. 5. (7) Commission Regulations (EU) 2018/724 (OJ L 122, 17.5.2018, p. 14) and (EU) 2018/886. (8) OJ L 189, 27.6.2014, p. 50. ANNEX 1.A List of the product categories subject to definitive safeguard measures Product Number Product category CN Codes 1 Non Alloy and Other Alloy Hot Rolled Sheets and Strips 7208 10 00 , 7208 25 00 , 7208 26 00 , 7208 27 00 , 7208 36 00 , 7208 37 00 , 7208 38 00 , 7208 39 00 , 7208 40 00 , 7208 52 10 , 7208 52 99 , 7208 53 10 , 7208 53 90 , 7208 54 00 , 7211 13 00 , 7211 14 00 , 7211 19 00 , 7212 60 00 , 7225 19 10 , 7225 30 10 , 7225 30 30 , 7225 30 90 , 7225 40 15 , 7225 40 90 , 7226 19 10 , 7226 91 20 , 7226 91 91 , 7226 91 99 2 Non Alloy and Other Alloy Cold Rolled Sheets 7209 15 00 , 7209 16 90 , 7209 17 90 , 7209 18 91 , 7209 25 00 , 7209 26 90 , 7209 27 90 , 7209 28 90 , 7209 90 20 , 7209 90 80 , 7211 23 20 , 7211 23 30 , 7211 23 80 , 7211 29 00 , 7211 90 20 , 7211 90 80 , 7225 50 20 , 7225 50 80 , 7226 20 00 , 7226 92 00 3 Electrical Sheets (other than GOES) 7209 16 10 , 7209 17 10 , 7209 18 10 , 7209 26 10 , 7209 27 10 , 7209 28 10 , 7225 19 90 , 7226 19 80 4 Metallic Coated Sheets 7210 20 00 , 7210 30 00 , 7210 41 00 , 7210 49 00 , 7210 61 00 , 7210 69 00 , 7210 90 80 , 7212 20 00 , 7212 30 00 , 7212 50 20 , 7212 50 30 , 7212 50 40 , 7212 50 61 , 7212 50 69 , 7212 50 90 , 7225 91 00 , 7225 92 00 , 7225 99 00 , 7226 99 10 , 7226 99 30 , 7226 99 70 5 Organic Coated Sheets 7210 70 80 , 7212 40 80 6 Tin Mill products 7209 18 99 , 7210 11 00 , 7210 12 20 , 7210 12 80 , 7210 50 00 , 7210 70 10 , 7210 90 40 , 7212 10 10 , 7212 10 90 , 7212 40 20 7 Non Alloy and Other Alloy Quarto Plates 7208 51 20 , 7208 51 91 , 7208 51 98 , 7208 52 91 , 7208 90 20 , 7208 90 80 , 7210 90 30 , 7225 40 12 , 7225 40 40 , 7225 40 60 8 Stainless Hot Rolled Sheets and Strips 7219 11 00 , 7219 12 10 , 7219 12 90 , 7219 13 10 , 7219 13 90 , 7219 14 10 , 7219 14 90 , 7219 22 10 , 7219 22 90 , 7219 23 00 , 7219 24 00 , 7220 11 00 , 7220 12 00 9 Stainless Cold Rolled Sheets and Strips 7219 31 00 , 7219 32 10 , 7219 32 90 , 7219 33 10 , 7219 33 90 , 7219 34 10 , 7219 34 90 , 7219 35 10 , 7219 35 90 , 7219 90 20 , 7219 90 80 , 7220 20 21 , 7220 20 29 , 7220 20 41 , 7220 20 49 , 7220 20 81 , 7220 20 89 , 7220 90 20 , 7220 90 80 10 Stainless Hot Rolled Quarto Plates 7219 21 10 , 7219 21 90 12 Non Alloy and Other Alloy Merchant Bars and Light Sections 7214 30 00 , 7214 91 10 , 7214 91 90 , 7214 99 31 , 7214 99 39 , 7214 99 50 , 7214 99 71 , 7214 99 79 , 7214 99 95 , 7215 90 00 , 7216 10 00 , 7216 21 00 , 7216 22 00 , 7216 40 10 , 7216 40 90 , 7216 50 10 , 7216 50 91 , 7216 50 99 , 7216 99 00 , 7228 10 20 , 7228 20 10 , 7228 20 91 , 7228 30 20 , 7228 30 41 , 7228 30 49 , 7228 30 61 , 7228 30 69 , 7228 30 70 , 7228 30 89 , 7228 60 20 , 7228 60 80 , 7228 70 10 , 7228 70 90 , 7228 80 00 13 Rebars 7214 20 00 , 7214 99 10 14 Stainless Bars and Light Sections 7222 11 11 , 7222 11 19 , 7222 11 81 , 7222 11 89 , 7222 19 10 , 7222 19 90 , 7222 20 11 , 7222 20 19 , 7222 20 21 , 7222 20 29 , 7222 20 31 , 7222 20 39 , 7222 20 81 , 7222 20 89 , 7222 30 51 , 7222 30 91 , 7222 30 97 , 7222 40 10 , 7222 40 50 , 7222 40 90 15 Stainless Wire Rod 7221 00 10 , 7221 00 90 16 Non Alloy and Other Alloy Wire Rod 7213 10 00 , 7213 20 00 , 7213 91 10 , 7213 91 20 , 7213 91 41 , 7213 91 49 , 7213 91 70 , 7213 91 90 , 7213 99 10 , 7213 99 90 , 7227 10 00 , 7227 20 00 , 7227 90 10 , 7227 90 50 , 7227 90 95 17 Angles, Shapes and Sections of Iron or Non Alloy Steel 7216 31 10 , 7216 31 90 , 7216 32 11 , 7216 32 19 , 7216 32 91 , 7216 32 99 , 7216 33 10 , 7216 33 90 18 Sheet Piling 7301 10 00 19 Railway Material 7302 10 22 , 7302 10 28 , 7302 10 40 , 7302 10 50 , 7302 40 00 20 Gas pipes 7306 30 41 , 7306 30 49 , 7306 30 72 , 7306 30 77 21 Hollow sections 7306 61 10 , 7306 61 92 , 7306 61 99 22 Seamless Stainless Tubes and Pipes 7304 11 00 , 7304 22 00 , 7304 24 00 , 7304 41 00 , 7304 49 10 , 7304 49 93 , 7304 49 95 , 7304 49 99 24 Other Seamless Tubes 7304 19 10 , 7304 19 30 , 7304 19 90 , 7304 23 00 , 7304 29 10 , 7304 29 30 , 7304 29 90 , 7304 31 20 , 7304 31 80 , 7304 39 10 , 7304 39 52 , 7304 39 58 , 7304 39 92 , 7304 39 93 , 7304 39 98 , 7304 51 81 , 7304 51 89 , 7304 59 10 , 7304 59 92 , 7304 59 93 , 7304 59 99 , 7304 90 00 25 Large welded tubes 7305 11 00 , 7305 12 00 , 7305 19 00 , 7305 20 00 , 7305 31 00 , 7305 39 00 , 7305 90 00 26 Other Welded Pipes 7306 11 10 , 7306 11 90 , 7306 19 10 , 7306 19 90 , 7306 21 00 , 7306 29 00 , 7306 30 11 , 7306 30 19 , 7306 30 80 , 7306 40 20 , 7306 40 80 , 7306 50 20 , 7306 50 80 , 7306 69 10 , 7306 69 90 , 7306 90 00 27 Non-alloy and other alloy cold finished bars 7215 10 00 , 7215 50 11 , 7215 50 19 , 7215 50 80 , 7228 10 90 , 7228 20 99 , 7228 50 20 , 7228 50 40 , 7228 50 61 , 7228 50 69 , 7228 50 80 28 Non Alloy Wire 7217 10 10 , 7217 10 31 , 7217 10 39 , 7217 10 50 , 7217 10 90 , 7217 20 10 , 7217 20 30 , 7217 20 50 , 7217 20 90 , 7217 30 41 , 7217 30 49 , 7217 30 50 , 7217 30 90 , 7217 90 20 , 7217 90 50 , 7217 90 90 ANNEX 1.B List of the regulations imposing anti-dumping and anti-subsidy measures on the products that are subject to the safeguard measure 1) COMMISSION IMPLEMENTING REGULATION (EU) 2017/1795 of 5 October 2017 imposing a definitive anti-dumping duty on imports of certain hot-rolled flat products of iron, non-alloy or other alloy steel originating in Brazil, Iran, Russia and Ukraine and terminating the investigation on imports of certain hot-rolled flat products of iron, non-alloy or other alloy steel originating in Serbia, OJ L 258, 6.10.2017, p. 24; 2) COMMISSION IMPLEMENTING REGULATION (EU) 2017/969 of 8 June 2017 imposing definitive countervailing duties on imports of certain hot-rolled flat products of iron, non-alloy or other alloy steel originating in the People's Republic of China and amending Commission Implementing Regulation (EU) 2017/649 imposing a definitive anti-dumping duty on imports of certain hot-rolled flat products of iron, non-alloy or other alloy steel originating in the People's Republic of China, OJ L 146, 9.6.2017, p. 17; 3) COMMISSION IMPLEMENTING REGULATION (EU) 2016/1328 of 29 July 2016 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain cold rolled flat steel products originating in the People's Republic of China and the Russian Federation, OJ L 210, 4.8.2016, p. 1; 4) COMMISSION IMPLEMENTING REGULATION (EU) 2018/186 of 7 February 2018 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain corrosion resistant steels originating in the People's Republic of China, OJ L 34, 8.2.2018, p. 16; 5) COMMISSION IMPLEMENTING REGULATION (EU) 2019/687 of 2 May 2019 imposing a definitive anti-dumping duty on imports of certain organic coated steel products originating in the People's Republic of China following an expiry review pursuant to Article 11(2) of Regulation (EU) 2016/1036 of the European Parliament and of the Council, OJ L 116, 3.5.2019, p. 5; 6) COMMISSION IMPLEMENTING REGULATION (EU) 2019/688 of 2 May 2019 imposing a definitive countervailing duty on imports of certain organic coated steel products originating in the People's Republic of China following an expiry review pursuant to Article 18 of the Regulation (EU) 2016/1037 of the European Parliament and of the Council, OJ L 116, 3.5.2019, p. 39; 7) COMMISSION IMPLEMENTING REGULATION (EU) 2017/336 of 27 February 2017 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain heavy plate of non-alloy or other alloy steel originating in the People's Republic of China, OJ L 50, 28.2.2017, p. 18; 8) COMMISSION IMPLEMENTING REGULATION (EU) 2015/1429 of 26 August 2015 imposing a definitive anti-dumping duty on imports of stainless steel cold-rolled flat products originating in the People's Republic of China and Taiwan, OJ L 224, 27.8.2015, p. 10; 9) COMMISSION IMPLEMENTING REGULATION (EU) 2016/1246 of 28 July 2016 imposing a definitive anti-dumping duty on imports of high fatigue performance steel concrete reinforcement bars originating in the People's Republic of China, OJ L 204, 29.7.2016, p. 70; 10) COMMISSION IMPLEMENTING REGULATION (EU) 2017/1019 of 16 June 2017 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain concrete reinforcement bars and rods originating in the Republic of Belarus, OJ L 155, 17.6.2017, p. 6; 11) COMMISSION IMPLEMENTING REGULATION (EU) 2017/1141 of 27 June 2017 imposing a definitive countervailing duty on imports of certain stainless steel bars and rods originating in India following an expiry review under Article 18 of Regulation (EU) 2016/1037 of the European Parliament and the Council, OJ L 165, 28.6.2017, p. 2; 12) COMMISSION IMPLEMENTING REGULATION (EU) 2015/1846 of 14 October 2015 imposing a definitive anti-dumping duty on imports of wire rod originating in the People's Republic of China following an expiry review pursuant to Article 11(2) of Council Regulation (EC) No 1225/2009, OJ L 268, 15.10.2015, p. 9; 13) COMMISSION IMPLEMENTING REGULATION (EU) 2015/110 of 26 January 2015 imposing a definitive anti-dumping duty on imports of certain welded tubes and pipes of iron or non-alloy steel originating in Belarus, the People's Republic of China and Russia and terminating the proceeding for imports of certain welded tubes and pipes of iron or non-alloy steel originating in Ukraine following an expiry review pursuant to Article 11(2) of Council Regulation (EC) No 1225/2009, OJ L 20, 27.1.2015, p. 6; 14) COMMISSION IMPLEMENTING REGULATION (EU) 2018/330 of 5 March 2018 imposing a definitive anti-dumping duty on imports of certain seamless pipes and tubes of stainless steel originating in the People's Republic of China following an expiry review pursuant to Article 11(2) of Regulation (EU) 2016/1036 of the European Parliament and of the Council, OJ L 63, 6.3.2018, p. 15; 15) COMMISSION IMPLEMENTING REGULATION (EU) 2018/1469 of 1 October 2018 imposing a definitive anti-dumping duty on imports of certain seamless pipes and tubes, of iron or steel, originating in Russia and Ukraine, following an expiry review pursuant to Article 11(2) of Regulation (EU) 2016/1036 of the European Parliament and of the Council, OJ L 246, 2.10.2018, p. 20; 16) COMMISSION IMPLEMENTING REGULATION (EU) 2017/804 of 11 May 2017 imposing a definitive anti-dumping duty on imports of certain seamless pipes and tubes of iron (other than cast iron) or steel (other than stainless steel), of circular cross-section, of an external diameter exceeding 406,4 mm, originating in the People's Republic of China, OJ L 121, 12.5.2017, p. 3; 17) COMMISSION IMPLEMENTING REGULATION (EU) 2019/251 of 12 February 2019 concerning the definitive anti-dumping duties imposed on imports from Hubei Xinyegang Steel Co., Ltd and amending Implementing Regulation (EU) 2015/2272 imposing a definitive anti-dumping duty on imports of certain seamless pipes and tubes of iron or steel originating in the People's Republic of China, OJ L 42, 13.2.2019, p. 25; and 18) COMMISSION IMPLEMENTING REGULATION (EU) 2015/865 of 4 June 2015 imposing a definitive anti-dumping duty on imports of certain pre- and post-stressing wires and wire strands of non-alloy steel (PSC wires and strands) originating in the People's Republic of China following an expiry review pursuant to Article 11(2) of Council Regulation (EC) No 1225/2009, OJ L 139, 5.6.2015, p. 12. ANNEX 2 Rates of anti-dumping and/or countervailing duties applicable as long as a safeguard duty is due on the same product. ANNEX 2.1 Commission Implementing Regulation (EU) 2017/1795 of 5 October 2017 imposing a definitive anti-dumping duty on imports of certain hot-rolled flat products of iron, non-alloy or other alloy steel originating in Brazil, Iran, Russia and Ukraine and terminating the investigation on imports of certain hot-rolled flat products of iron, nonalloy or other alloy steel originating in Serbia (OJ L 258, 6.10.2017, p. 24). Country Company TARIC additional code Definitive duty rate  euro per tonne net Equivalent of duty rate in duty Ad Valorem Anti-dumping duty once safeguard measure is due  euro per tonne net Brazil ArcelorMittal Brasil S.A. C210 54,5 16,3 % 0,00 Brazil Aperam Inox AmÃ ©rica do Sul S.A. C211 54,5 16,3 % 0,00 Brazil Companhia SiderÃ ºrgica Nacional C212 53,4 15,70 % 0,00 Brazil Usinas SiderÃ ºrgicas de Minas Gerais S.A. (USIMINAS) C213 63 17,50 % 0,00 Brazil Gerdau AÃ §ominas S.A. C214 55,8  0,00 Brazil All other Brazilian companies C999 63 17,50 % 0,00 Iran Mobarakeh Steel Company C215 57,5 17,90 % 0,00 Iran All other Iranian companies C999 57,5 17,90 % 0,00 Russia Novolipetsk Steel C216 53,3 15 % 0,00 Russia Public Joint Stock Company Magnitogorsk Iron & Steel Works (PJSC MMK) C217 96,5 33 % 23,39 Russia PAO Severstal C218 17,6 5,30 % 0,00 Russia All other Russian companies C999 96,5 33 % 23,39 Ukraine Metinvest Group C219 60,5 19,40 % 0,00 Ukraine All other Ukrainian companies C999 60,5 19,40 % 0,00 ANNEX 2.2 Commission Implementing Regulation (EU) 2017/969 of 8 June 2017 imposing definitive countervailing duties on imports of certain hot-rolled flat products of iron, non-alloy or other alloy steel originating in the People's Republic of China and amending Commission Implementing Regulation (EU) 2017/649 imposing a definitive anti-dumping duty on imports of certain hot-rolled flat products of iron, non-alloy or other alloy steel originating in the People's Republic of China (OJ L 146, 9.6.2017, p. 17). Country Company TARIC additional code Original definitive countervailing duty Original definitive anti-dumping duty Countervailing duty once safeguard measure is due Anti-dumping duty once safeguard measure is due People's Republic of China Bengang Steel Plates Co., Ltd C157 28,10 % 0,00 % 3,10 % 0,00 % People's Republic of China Handan Iron & Steel Group Han-Bao Co., Ltd C158 7,80 % 10,30 % 0,00 % 0,00 % People's Republic of China Hesteel Co., Ltd Tangshan Branch C159 7,80 % 10,30 % 0,00 % 0,00 % People's Republic of China Hesteel Co., Ltd Chengde Branch C160 7,80 % 10,30 % 0,00 % 0,00 % People's Republic of China Zhangjiagang Hongchang Plate Co., Ltd C161 4,60 % 31,30 % 4,60 % 6,30 % People's Republic of China Zhangjiagang GTA Plate Co., Ltd C162 4,60 % 31,30 % 4,60 % 6,30 % People's Republic of China Shougang Jingtang United Iron and Steel Co. Ltd C164 31,50 % 0,00 % 6,50 % 0,00 % People's Republic of China Beijing Shougang Co. Ltd, Qian'an Iron & Steel branch C208 31,50 % 0,00 % 6,50 % 0,00 % People's Republic of China Angang Steel Company Limited C150 17,10 % 10,80 % 2,90 % 0,00 % People's Republic of China Inner Mongolia Baotou Steel Union Co., Ltd C151 35,90 % 0,00 % 10,90 % 0,00 % People's Republic of China Jiangyin Xingcheng Special Steel Works Co., Ltd C147 35,90 % 0,00 % 10,90 % 0,00 % People's Republic of China Shanxi Taigang Stainless Steel Co., Ltd C163 35,90 % 0,00 % 10,90 % 0,00 % People's Republic of China Maanshan Iron & Steel Co., Ltd C165 17,10 % 10,80 % 2,90 % 0,00 % People's Republic of China Rizhao Steel Wire Co., Ltd C166 17,10 % 10,80 % 2,90 % 0,00 % People's Republic of China Rizhao Baohua New Material Co., C167 17,10 % 10,80 % 2,90 % 0,00 % People's Republic of China Tangshan Yanshan Iron and Steel Co., Ltd C168 35,90 % 0,00 % 10,90 % 0,00 % People's Republic of China Wuhan Iron & Steel Co., Ltd C156 17,10 % 10,80 % 2,90 % 0,00 % People's Republic of China All other companies C999 35,90 % 0,00 % 10,90 % 0,00 % ANNEX 2.3 Commission Implementing Regulation (EU) 2016/1328 of 29 July 2016 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain cold rolled flat steel products originating in the People's Republic of China and the Russian Federation (OJ L 210, 4.8.2016, p. 1). Country Company TARIC additional code Original definitive anti-dumping duty Anti-dumping duty once safeguard measure is due People's Republic of China Angang Steel Company Limited, Anshan C097 19,70 % 0,00 % People's Republic of China Tianjin Angang Tiantie Cold Rolled Sheets Co. Ltd, Tianjin C098 19,70 % 0,00 % People's Republic of China Hebei Iron and Steel Co., Ltd, Shijiazhuang C103 20,50 % 0,00 % People's Republic of China Handan Iron & Steel Group Han-Bao Co., Ltd, Handan C104 20,50 % 0,00 % People's Republic of China Baoshan Iron & Steel Co., Ltd, Shanghai C105 20,50 % 0,00 % People's Republic of China Shanghai Meishan Iron & Steel Co., Ltd, Nanjing C106 20,50 % 0,00 % People's Republic of China BX Steel POSCO Cold Rolled Sheet Co., Ltd, Benxi C107 20,50 % 0,00 % People's Republic of China Bengang Steel Plates Co., Ltd, Benxi C108 20,50 % 0,00 % People's Republic of China WISCO International Economic & Trading Co. Ltd, Wuhan C109 20,50 % 0,00 % People's Republic of China Maanshan Iron & Steel Co., Ltd, Maanshan C110 20,50 % 0,00 % People's Republic of China Tianjin Rolling-one Steel Co., Ltd, Tianjin C111 20,50 % 0,00 % People's Republic of China Zhangjiagang Yangtze River Cold Rolled Sheet Co., Ltd, Zhangjiagang C112 20,50 % 0,00 % People's Republic of China Inner Mongolia Baotou Steel Union Co., Ltd, Baotou City C113 20,50 % 0,00 % People's Republic of China All other companies C999 22,10 % 0,00 % Russia Magnitogorsk Iron & Steel Works OJSC, Magnitogorsk C099 18,70 % 0,00 % Russia PAO Severstal, Cherepovets C100 34 % 9,00 % Russia All other companies C999 36,10 % 11,10 % ANNEX 2.4 Commission Implementing Regulation (EU) 2018/186 of 7 February 2018 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain corrosion resistant steels originating in the People's Republic of China (OJ L 34, 8.2.2018, p. 16). Country Company TARIC Additional Code Original definitive anti-dumping duty Anti-dumping duty once safeguard measure is due People's Republic of China Hesteel Co., Ltd Handan Branch C227 27,8 % 2,80 % People's Republic of China Handan Iron & Steel Group Han-Bao Co., Ltd C158 27,8 % 2,80 % People's Republic of China Hesteel Co., Ltd Tangshan Branch C159 27,8 % 2,80 % People's Republic of China Tangshan Iron & Steel Group High Strength Automotive Strip Co., Ltd C228 27,8 % 2,80 % People's Republic of China Beijing Shougang Cold Rolling Co., Ltd C229 17,2 % 0,00 % People's Republic of China Shougang Jingtang United Iron and Steel Co., Ltd C164 17,2 % 0,00 % People's Republic of China Zhangjiagang Shagang Dongshin Galvanized Steel Sheet Co., Ltd C230 27,9 % 2,90 % People's Republic of China Zhangjiagang Yangtze River Cold Rolled Sheet Co., Ltd C112 27,9 % 2,90 % People's Republic of China Maanshan Iron & Steel Co., Ltd C312 26,1 % 1,10 % People's Republic of China Angang Steel Company Limited C313 26,1 % 1,10 % People's Republic of China TKAS Auto Steel Company Ltd C314 26,1 % 1,10 % People's Republic of China JiangYin ZongCheng Steel CO., Ltd C315 26,1 % 1,10 % People's Republic of China Bengang Steel Plates Co., Ltd C316 26,1 % 1,10 % People's Republic of China BX STEEL POSCO Cold Rolled Sheet Co., Ltd C317 26,1 % 1,10 % People's Republic of China Wuhan Iron & Steel Co., Ltd C318 26,1 % 1,10 % People's Republic of China Shandong Kerui Steel Plate Co., Ltd C319 26,1 % 1,10 % People's Republic of China Inner Mongolia Baotou Steel Union Co. Ltd C320 26,1 % 1,10 % People's Republic of China Hunan Valin Liangang Steel Sheet Co., Ltd C321 26,1 % 1,10 % People's Republic of China Shandong Huifu Color Steel Co., Ltd C322 26,1 % 1,10 % People's Republic of China Fujian Kaijing Greentech Material Co., Ltd C323 26,1 % 1,10 % People's Republic of China Baoshan Iron & Steel Co., Ltd C324 26,1 % 1,10 % People's Republic of China Baosteel Zhanjiang Iron & Steel Co., Ltd C325 26,1 % 1,10 % People's Republic of China Yieh Phui (China) Technomaterial Co. C326 26,1 % 1,10 % People's Republic of China Rizhao Baohua New Materials Co., Ltd C327 26,1 % 1,10 % People's Republic of China Jiangsu Gangzheng Steel Sheet Science and Technology Co., Ltd C328 26,1 % 1,10 % People's Republic of China All other companies C999 27,9 % 2,90 % ANNEX 2.5 Commission Implementing Regulation (EU) 2019/687 of 2 May 2019 imposing a definitive anti-dumping duty on imports of certain organic coated steel products originating in the People's Republic of China following an expiry review pursuant to Article 11(2) of Regulation (EU) 2016/1036 of the European Parliament and of the Council (OJ L 116, 3.5.2019, p. 5 38) Commission Implementing Regulation (EU) 2019/688 of 2 May 2019 imposing a definitive countervailing duty on imports of certain organic coated steel products originating in the People's Republic of China following an expiry review pursuant to Article 18 of the Regulation (EU) 2016/1037 of the European Parliament and of the Council (OJ L 116, 3.5.2019, p. 39). Country Company TARIC Additional Code Original definitive countervailing duty Original definitive anti-dumping duty Countervailing duty once safeguard measure is due Anti-dumping duty once safeguard measure is due People's Republic of China Union Steel China B311 13,7 % 0,0 % 0,0 % 0,0 % People's Republic of China Zhangjiagang Panhua Steel Strip Co., Ltd, Chongqing Wanda Steel Strip Co., Ltd, and Zhangjiagang Free Trade Zone Jiaxinda International Trade Co., Ltd B312 29,7 % 26,1 % 29,7 % 1,1 % People's Republic of China Zhejiang Huadong Light Steel Building Material Co. Ltd and Hangzhou P.R.P.T. Metal Material Company Ltd B313 23,8 % 5,9 % 4,7 % 0,0 % People's Republic of China Angang Steel Company Limited B314 26,8 % 16,2 % 18,0 % 0,0 % People's Republic of China Anyang Iron Steel Co. Ltd B315 26,8 % 0,0 % 1,8 % 0,0 % People's Republic of China Baoshan Iron & Steel Co. Ltd B316 26,8 % 0,0 % 1,8 % 0,0 % People's Republic of China Baoutou City Jialong Metal Works Co. Ltd B317 26,8 % 16,2 % 18,0 % 0,0 % People's Republic of China Changshu Everbright Material Technology Co.Ltd B318 26,8 % 16,2 % 18,0 % 0,0 % People's Republic of China Changzhou Changsong Metal Composite Material Co.Ltd B319 26,8 % 16,2 % 18,0 % 0,0 % People's Republic of China Cibao Modern Steel Sheet Jiangsu Co Ltd B320 26,8 % 0,0 % 1,8 % 0,0 % People's Republic of China Inner Mongolia Baotou Steel Union Co.Ltd B321 26,8 % 16,2 % 18,0 % 0,0 % People's Republic of China Jiangyin Ninesky Technology Co.Ltd B322 26,8 % 0,0 % 1,8 % 0,0 % People's Republic of China Jiangyin Zhongjiang Prepainted Steel Mfg Co.Ltd B323 26,8 % 0,0 % 1,8 % 0,0 % People's Republic of China Jigang Group Co., Ltd B324 26,8 % 16,2 % 18,0 % 0,0 % People's Republic of China Maanshan Iron&Steel Company Limited B325 26,8 % 16,2 % 18,0 % 0,0 % People's Republic of China Qingdao Hangang Color Coated Sheet Co. Ltd B326 26,8 % 16,2 % 18,0 % 0,0 % People's Republic of China Shandong Guanzhou Co. Ltd B327 26,8 % 16,2 % 18,0 % 0,0 % People's Republic of China Shenzen Sino Master Steel Sheet Co.Ltd B328 26,8 % 16,2 % 18,0 % 0,0 % People's Republic of China Tangshan Iron And Steel Group Co.Ltd B329 26,8 % 16,2 % 18,0 % 0,0 % People's Republic of China Tianjin Xinyu Color Plate Co.Ltd B330 26,8 % 16,2 % 18,0 % 0,0 % People's Republic of China Wuhan Iron And Steel Company Limited B331 26,8 % 16,2 % 18,0 % 0,0 % People's Republic of China Wuxi Zhongcai New Materials Co.Ltd B332 26,8 % 0,0 % 1,8 % 0,0 % People's Republic of China Xinyu Iron And Steel Co.Ltd B333 26,8 % 0,0 % 1,8 % 0,0 % People's Republic of China Zhejiang Tiannu Color Steel Co. Ltd B334 26,8 % 16,2 % 18,0 % 0,0 % People's Republic of China All other companies B999 44,7 % 13,6 % 33,3 % 0,0 % ANNEX 2.6 Commission Implementing Regulation (EU) 2017/336 of 27 February 2017 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain heavy plate of non-alloy or other alloy steel originating in the People's Republic of China (OJ L 50, 28.2.2017, p. 18). Country Company TARIC Additional Code Original definitive anti-dumping duty Anti-dumping duty once safeguard measure is due People's Republic of China Nanjing Iron and Steel Co., Ltd C143 73,1 % 48,10 % People's Republic of China Minmetals Yingkou Medium Plate Co., Ltd C144 65,1 % 40,10 % People's Republic of China Wuyang Iron and Steel Co., Ltd and Wuyang New Heavy & Wide Steel Plate Co., Ltd C145 73,7 % 48,70 % People's Republic of China Angang Steel Company Limited C150 70,6 % 45,60 % People's Republic of China Inner Mongolia Baotou Steel Union Co., Ltd C151 70,6 % 45,60 % People's Republic of China Zhangjiagang Shajing Heavy Plate Co., Ltd C146 70,6 % 45,60 % People's Republic of China Jiangsu Tiangong Tools Company Limited C155 70,6 % 45,60 % People's Republic of China Jiangyin Xingcheng Special Steel Works Co., Ltd C147 70,6 % 45,60 % People's Republic of China Laiwu Steel Yinshan Section Co., Ltd C154 70,6 % 45,60 % People's Republic of China Nanyang Hanye Special Steel Co., Ltd C152 70,6 % 45,60 % People's Republic of China Qinhuangdao Shouqin Metal Materials Co., Ltd C153 70,6 % 45,60 % People's Republic of China Shandong Iron & Steel Co., Ltd, Jinan Company C149 70,6 % 45,60 % People's Republic of China Wuhan Iron and Steel Co., Ltd C156 70,6 % 45,60 % People's Republic of China Xinyu Iron & Steel Co., Ltd C148 70,6 % 45,60 % People's Republic of China All other companies C999 73,7 % 48,70 % ANNEX 2.7 Commission Implementing Regulation (EU) 2015/1429 of 26 August 2015 imposing a definitive anti-dumping duty on imports of stainless steel cold-rolled flat products originating in the People's Republic of China and Taiwan (OJ L 224, 27.8.2015, p. 10). Country Company TARIC additional code Original definitive anti-dumping duty Anti-dumping duty once safeguard measure is due People's Republic of China Shanxi Taigang Stainless Steel Co., Ltd, Taiyuan City C024 24,4 % 0,0 % People's Republic of China Tianjin TISCO & TPCO Stainless Steel Co Ltd, Tianjin City C025 24,4 % 0,0 % People's Republic of China Lianzhong Stainless Steel Corporation, Guangzhou C026 24,6 % 0,0 % People's Republic of China Ningbo Qi Yi Precision Metals Co., Ltd, Ningbo C027 24,6 % 0,0 % People's Republic of China Tianjin Lianfa Precision Steel Corporation, Tianjin C028 24,6 % 0,0 % People's Republic of China Zhangjiagang Pohang Stainless Steel Co., Ltd, Zhangjiagang City C029 24,6 % 0,0 % People's Republic of China All other companies C999 25,3 % 0,3 % Taiwan Chia Far Industrial Factory Co., Ltd, Taipei City C030 0,0 % 0,0 % Taiwan All other companies C999 6,8 % 0,0 % ANNEX 2.8 Commission Implementing Regulation (EU) 2016/1246 of 28 July 2016 imposing a definitive anti-dumping duty on imports of high fatigue performance steel concrete reinforcement bars originating in the People's Republic of China (OJ L 204, 29.7.2016, p. 70). Country Company TARIC additional code Original definitive anti-dumping duty Anti-dumping duty once safeguard measure is due People's Republic of China Jiangyin Xicheng Steel Co., Ltd, Jiangyin C060 18,4 % 0,0 % People's Republic of China Jiangyin Ruihe Metal Products Co., Ltd,Jiangyin C061 18,4 % 0,0 % People's Republic of China Jiangsu Yonggang Group Co., Ltd, Zhangjiagang C062 22,5 % 0,0 % People's Republic of China Jiangsu Lianfeng Industrial Co., Ltd, Zhangjiagang C063 22,5 % 0,0 % People's Republic of China Zhangjiagang Hongchang High Wires Co., Ltd, Zhangjiagang C064 22,5 % 0,0 % People's Republic of China Zhangjiagang Shatai Steel Co., Ltd, Zhangjiagang C065 22,5 % 0,0 % People's Republic of China All other companies C999 22,5 % 0,0 % ANNEX 2.9 Commission Implementing Regulation (EU) 2017/1019 of 16 June 2017 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain concrete reinforcement bars and rods originating in the Republic of Belarus (OJ L 155, 17.6.2017, p. 6). Country Company Original definitive anti-dumping duty Anti-dumping duty once safeguard measure is due Belarus All companies 10,60 % 0,0 % ANNEX 2.10 Commission Implementing Regulation (EU) 2017/1141 of 27 June 2017 imposing a definitive countervailing duty on imports of certain stainless steel bars and rods originating in India following an expiry review under Article 18 of Regulation (EU) 2016/1037 of the European Parliament and the Council (OJ L 165, 28.6.2017, p. 2). Country Company City TARIC additional code Original definitive countervailing duty Countervailing duty once safeguard measure is due India Chandan Steel Ltd, Mumbai B002 3,4 % 0,0 % India Venus Wire Industries Pvt. Ltd, Mumbai; Precision Metals, Mumbai; Hindustan Inox Ltd, Mumbai; Sieves Manufacturer India Pvt. Ltd, Mumbai B003 3,3 % 0,0 % India Viraj Profiles Limited, Palghar, Maharashtra and Mumbai, Maharashtra B004 0,0 % 0,0 % India Ambica Steel Ltd New-Delhi B005 4,0 % 0,0 % India Bhansali Bright Bars Pvt. Ltd Navi-Mumbai B005 4,0 % 0,0 % India Chase Bright Steel Ltd Navi-Mumbai B005 4,0 % 0,0 % India D.H. Exports Pvt. Ltd Mumbai B005 4,0 % 0,0 % India Facor Steels Ltd Nagpur B005 4,0 % 0,0 % India Global Smelters Ltd Kanpur B005 4,0 % 0,0 % India Indian Steel Works Ltd Navi-Mumbai B005 4,0 % 0,0 % India Jyoti Steel Industries Ltd Mumbai B005 4,0 % 0,0 % India Laxcon Steels Ltd Ahmedabad B005 4,0 % 0,0 % India Meltroll Engineering Pvt. Ltd Mumbai B005 4,0 % 0,0 % India Mukand Ltd Thane B005 4,0 % 0,0 % India Nevatia Steel & Alloys Pvt. Ltd Mumbai B005 4,0 % 0,0 % India Panchmahal Steel Ltd Kalol B005 4,0 % 0,0 % India Raajratna Metal Industries Ltd Ahmedabad B005 4,0 % 0,0 % India Rimjhim Ispat Ltd Kanpur B005 4,0 % 0,0 % India Sindia Steels Ltd Mumbai B005 4,0 % 0,0 % India SKM Steels Ltd Mumbai B005 4,0 % 0,0 % India Parekh Bright Bars Pvt. Ltd Thane B005 4,0 % 0,0 % India Shah Alloys Ltd Gandhinagar B005 4,0 % 0,0 % India All other companies B999 4,0 % 0,0 % ANNEX 2.11 Commission Implementing Regulation (EU) 2015/1846 of 14 October 2015 imposing a definitive anti-dumping duty on imports of wire rod originating in the People's Republic of China following an expiry review pursuant to Article 11(2) of Council Regulation (EC) No 1225/2009 (OJ L 268, 15.10.2015, p. 9). Country Company TARIC additional code Original definitive anti-dumping duty Anti-dumping duty once safeguard measure is due People's Republic of China Valin Group A930 7,9 % 0 % People's Republic of China All other companies A999 24,0 % 0 % ANNEX 2.12 Commission Implementing Regulation (EU) 2015/110 of 26 January 2015 imposing a definitive anti-dumping duty on imports of certain welded tubes and pipes of iron or non-alloy steel originating in Belarus, the People's Republic of China and Russia and terminating the proceeding for imports of certain welded tubes and pipes of iron or nonalloy steel originating in Ukraine following an expiry review pursuant to Article 11(2) of Council Regulation (EC) No 1225/2009 (OJ L 20, 27.1.2015, p. 6). Country Company TARIC additional code Original definitive anti-dumping duty Anti-dumping duty once safeguard measure is due The People's Republic of China All companies  90,60 % 65,6 % Russia TMK Group (Seversky Pipe Plant Open Joint Stock Company and Joint Stock Company Taganrog Metallurgical Works) A892 16,80 % 0,0 % Russia OMK Group (Open Joint Stock Company Vyksa Steel Works and Joint Stock Company Almetjvesk Pipe Plant) A893 10,10 % 0,0 % Russia All other companies A999 20,50 % 0,0 % Belarus All companies  38,10 % 13,1 % ANNEX 2.13 Commission Implementing Regulation (EU) 2018/330 of 5 March 2018 imposing a definitive anti-dumping duty on imports of certain seamless pipes and tubes of stainless steel originating in the People's Republic of China following an expiry review pursuant to Article 11(2) of Regulation (EU) 2016/1036 of the European Parliament and of the Council (OJ L 63, 6.3.2018, p. 15). Country Company/companies TARIC additional code Original definitive anti-dumping duty Anti-dumping duty once safeguard measure is due People's Republic of China Changshu Walsin Specialty Steel, Co. Ltd, Haiyu B120 71,9 % 46,9 % People's Republic of China Shanghai Jinchang Stainless Steel Tube Manufacturing, Co. Ltd, Situan B118 48,3 % 23,3 % People's Republic of China Wenzhou Jiangnan Steel Pipe Manufacuring, Co. Ltd, Yongzhong B119 48,6 % 23,6 % People's Republic of China Baofeng Steel Group, Co. Ltd, Lishui, B 236 56,9 % 31,9 % People's Republic of China Changzhou City Lianyi Special Stainless Steel Tube, Co. Ltd, Changzhou, B 237 56,9 % 31,9 % People's Republic of China Huadi Steel Group, Co. Ltd, Wenzhou, B 238 56,9 % 31,9 % People's Republic of China Huzhou Fengtai Stainless Steel Pipes, Co. Ltd, Huzhou, B 239 56,9 % 31,9 % People's Republic of China Huzhou Gaolin Stainless Steel Tube Manufacture, Co. Ltd, Huzhou, B 240 56,9 % 31,9 % People's Republic of China Huzhou Zhongli Stainless Steel Pipe, Co. Ltd, Huzhou, B 241 56,9 % 31,9 % People's Republic of China Jiangsu Wujin Stainless Steel Pipe Group, Co. Ltd, Beijing, B 242 56,9 % 31,9 % People's Republic of China Jiangyin Huachang Stainless Steel Pipe, Co. Ltd, Jiangyin B 243 56,9 % 31,9 % People's Republic of China Lixue Group, Co. Ltd, Ruian, B 244 56,9 % 31,9 % People's Republic of China Shanghai Crystal Palace Pipe, Co. Ltd, Shanghai, B 245 56,9 % 31,9 % People's Republic of China Shanghai Baoluo Stainless Steel Tube, Co. Ltd, Shanghai, B 246 56,9 % 31,9 % People's Republic of China Shanghai Shangshang Stainless Steel Pipe, Co. Ltd, Shanghai, B 247 56,9 % 31,9 % People's Republic of China Shanghai Tianbao Stainless Steel, Co. Ltd, Shanghai, B 248 56,9 % 31,9 % People's Republic of China Shanghai Tianyang Steel Tube, Co. Ltd, Shanghai, B 249 56,9 % 31,9 % People's Republic of China Wenzhou Xindeda Stainless Steel Material, Co. Ltd, Wenzhou, B 250 56,9 % 31,9 % People's Republic of China Wenzhou Baorui Steel, Co. Ltd, Wenzhou, B 251 56,9 % 31,9 % People's Republic of China Zhejiang Conform Stainless Steel Tube, Co. Ltd, Jixing, B 252 56,9 % 31,9 % People's Republic of China Zhejiang Easter Steel Pipe, Co. Ltd, Jiaxing, B 253 56,9 % 31,9 % People's Republic of China Zhejiang Five  Star Steel Tube Manufacturing, Co. Ltd, Wenzhou, B 254 56,9 % 31,9 % People's Republic of China Zhejiang Guobang Steel, Co. Ltd, Lishui, B 255 56,9 % 31,9 % People's Republic of China Zhejiang Hengyuan Steel, Co. Ltd, Lishui, B 256 56,9 % 31,9 % People's Republic of China Zhejiang Jiashang Stainless Steel, Co. Ltd, Jiaxing City, B 257 56,9 % 31,9 % People's Republic of China Zhejiang Jinxin Stainless Steel Manufacture, Co. Ltd, Xiping Town, B 258 56,9 % 31,9 % People's Republic of China Zhejiang Jiuli Hi-Tech Metals, Co. Ltd, Huzhou, B 259 56,9 % 31,9 % People's Republic of China Zhejiang Kanglong Steel, Co. Ltd, Lishui, B 260 56,9 % 31,9 % People's Republic of China Zhejiang Qiangli Stainless Steel Manufacture, Co. Ltd, Xiping Town, B 261 56,9 % 31,9 % People's Republic of China Zhejiang Tianbao Industrial, Co. Ltd, Wenzhou, B 262 56,9 % 31,9 % People's Republic of China Zhejiang Tsingshan Steel Pipe, Co. Ltd, Lishui, B 263 56,9 % 31,9 % People's Republic of China Zhejiang Yida Special Steel, Co. Ltd, Xiping Town. B 264 56,9 % 31,9 % People's Republic of China All other companies B999 71,9 % 46,9 % ANNEX 2.14 Commission Implementing Regulation (EU) 2018/1469 of 1 October 2018 imposing a definitive anti-dumping duty on imports of certain seamless pipes and tubes, of iron or steel, originating in Russia and Ukraine, following an expiry review pursuant to Article 11(2) of Regulation (EU) 2016/1036 of the European Parliament and of the Council (OJ L 246, 2.10.2018, p. 20). Country Company/companies TARIC additional code Original definitive anti-dumping duty Anti-dumping duty once safeguard measure is due Russia Joint Stock Company Chelyabinsk Tube Rolling Plant and Joint Stock Company Pervouralsky Novotrubny Works A741 24,1 % 0,0 % Russia OAO Volzhsky Pipe Plant, OAO Taganrog Metallurgical Works, OAO Sinarsky Pipe Plant and OAO Seversky Tube Works A859 28,7 % 3,7 % Russia All other companies A999 35,8 % 10,8 % Ukraine OJSC Dnepropetrovsk Tube Works A742 12,3 % 0,0 % Ukraine LLC Interpipe Niko Tube and OJSC Interpipe Nizhnedneprovsky Tube Rolling Plant (Interpipe NTRP) A743 13,8 % 0,0 % Ukraine CJSC Nikopol Steel Pipe Plant Yutist A744 25,7 % 0,7 % Ukraine All other companies A999 25,7 % 0,7 % ANNEX 2.15 Commission Implementing Regulation (EU) 2017/804 of 11 May 2017 imposing a definitive anti-dumping duty on imports of certain seamless pipes and tubes of iron (other than cast iron) or steel (other than stainless steel), of circular cross-section, of an external diameter exceeding 406,4 mm, originating in the People's Republic of China (OJ L 121, 12.5.2017, p. 3). Country Company TARIC additional code Original definitive anti-dumping duty Anti-dumping duty once safeguard measure is due People's Republic of China Yangzhou Chengde Steel Pipe Co., Ltd C171 29,2 % 4,2 % People's Republic of China Hubei Xinyegang Special Tube Co., Ltd C172 54,9 % 29,9 % People's Republic of China Yangzhou Lontrin Steel Tube Co., Ltd C173 39,9 % 14,9 % People's Republic of China Hengyang Valin MPM Co., Ltd C174 48,2 % 23,2 % People's Republic of China Zhejiang Gross Seamless Steel Tube Co., Ltd C204 41,4 % 16,4 % People's Republic of China Tianjin Pipe Manufacturing Co., Ltd C998 45,6 % 20,6 % People's Republic of China Shandong Luxing Steel Pipe Co., Ltd C998 45,6 % 20,6 % People's Republic of China Inner Mongolia Baotou Steel Union Co., Ltd C998 45,6 % 20,6 % People's Republic of China Wuxi SP. Steel Tube Manufacturing Co., Ltd C998 45,6 % 20,6 % People's Republic of China Zhangjiagang Tubes China Co., Ltd C998 45,6 % 20,6 % People's Republic of China TianJin TianGang Special Petroleum Pipe Manufacture Co., Ltd C998 45,6 % 20,6 % People's Republic of China Shandong Zhongzheng Steel Pipe Manufacturing Co., Ltd C998 45,6 % 20,6 % People's Republic of China All other producers C999 54,9 % 29,9 % ANNEX 2.16 Commission Implementing Regulation (EU) 2019/251 of 12 February 2019 concerning the definitive anti-dumping duties imposed on imports from Hubei Xinyegang Steel Co., Ltd and amending Implementing Regulation (EU) 2015/2272 imposing a definitive anti-dumping duty on imports of certain seamless pipes and tubes of iron or steel originating in the People's Republic of China (OJ L 42, 13.2.2019, p. 25). Country Company City TARIC additional code Original definitive anti-dumping duty Anti-dumping duty once safeguard measure is due People's Republic of China Shandong Luxing Steel Pipe Co., Ltd, Qingzhou City, the PRC A949 17,7 % 0,0 % People's Republic of China Hebei Hongling Seamless Steel Pipes Manufacturing Co., Ltd Handan A950 27,2 % 2,2 % People's Republic of China Hengyang Valin MPM Co., Ltd Hengyang A950 27,2 % 2,2 % People's Republic of China Hengyang Valin Steel Tube Co., Ltd Hengyang A950 27,2 % 2,2 % People's Republic of China Jiangsu Huacheng Industry Group Co., Ltd Zhangjiagang A950 27,2 % 2,2 % People's Republic of China Jiangyin City Seamless Steel Tube Factory Jiangyin A950 27,2 % 2,2 % People's Republic of China Jiangyin Metal Tube Making Factory Jiangyin A950 27,2 % 2,2 % People's Republic of China Pangang Group Chengdu Iron & Steel Co., Ltd Chengdu A950 27,2 % 2,2 % People's Republic of China Shenyang Xinda Co., Ltd Shenyang A950 27,2 % 2,2 % People's Republic of China Suzhou Seamless Steel Tube Works Suzhou A950 27,2 % 2,2 % People's Republic of China Tianjin Pipe (Group) Corporation (TPCO) Tianjin A950 27,2 % 2,2 % People's Republic of China Wuxi Dexin Steel Tube Co., Ltd Wuxi A950 27,2 % 2,2 % People's Republic of China Wuxi Dongwu Pipe Industry Co., Ltd Wuxi A950 27,2 % 2,2 % People's Republic of China Wuxi Seamless Oil Pipe Co., Ltd Wuxi A950 27,2 % 2,2 % People's Republic of China Zhangjiagang City Yiyang Pipe Producing Co., Ltd Zhangjiagang A950 27,2 % 2,2 % People's Republic of China Zhangjiagang Yichen Steel Tube Co., Ltd Zhangjiagang A950 27,2 % 2,2 % People's Republic of China All other companies A999 39,2 % 14,2 % ANNEX 2.17 Commission Implementing Regulation (EU) 2015/865 of 4 June 2015 imposing a definitive anti-dumping duty on imports of certain pre- and post-stressing wires and wire strands of non-alloy steel (PSC wires and strands) originating in the People's Republic of China following an expiry review pursuant to Article 11(2) of Council Regulation (EC) No 1225/2009 (OJ L 139, 5.6.2015, p. 12). Country Company TARIC additional code Original definitive anti-dumping duty Anti-dumping duty once safeguard measure is due People's Republic of China Kiswire Qingdao, Ltd, Qingdao A899 0,00 % 0,00 % People's Republic of China Ossen Innovation Materials Co. Joint Stock Company Ltd, Maanshan, and Ossen Jiujiang Steel Wire Cable Co. Ltd, Jiujiang A952 31,10 % 6,10 % People's Republic of China All other companies A999 46,20 % 21,20 %